Citation Nr: 0828377	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-24 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a service connection claim for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1969 until 
December 1970.  The veteran entered the Naval Reserves in 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  That decision denied 
the veteran's request to reopen his PTSD service connection 
claim as the veteran had not submitted new and material 
evidence.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in an unappealed October 2001 rating decision, because 
there was no supporting evidence of the claimed stressors.

2.  Evidence submitted since the October 2001 rating decision 
contains no credible supporting evidence of the claimed 
stressors, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2001 rating decision denying service 
connection for PTSD is final. 38 U.S.C.A. § 7104(b) (West 
2002).

2.  Evidence received since the October 2001 rating decision 
denying service connection for PTSD is not new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1) (2007).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.  The VCAA requires, in the context of a claim to 
reopen, that VA look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Therefore, 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The veteran was provided with a December 2004 letter in which 
the RO notified him of what evidence was required to 
substantiate entitlement to service connection for PTSD.  The 
letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the veteran in obtaining this evidence.  The 
letter also notified the veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to notify the veteran in accordance with Pelegrini.

The veteran has substantiated his status as a veteran.  The 
remaining elements of Dingess notice were provided in a March 
2006 letter.  The Court has held that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable adjudication by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the veteran has suffered no prejudice from this 
timing deficiency because his claim was readjudicated in the 
September 2006 supplemental statement of the case.

The October 2004 letter also told the veteran that his claim 
had been finally denied in October 2001, informed him of the 
need for new and material evidence to reopen the claim, 
provided regulatory definitions of "new" and "material" 
and informed him of the bases for the prior denial.  The 
letter thereby met the requirements of Kent.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and 
service personnel records have been obtained, as have his VA 
treatment records, private treatment records and Social 
Security records.  

As the veteran's representative has indicated that there is 
no outstanding pertinent evidence, the Board may proceed with 
consideration of the veteran's claim.  

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  

The Court has found that corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required.  Instead, independent evidence that the incident 
occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

The Board must make a specific finding as to whether the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  However, this veteran has not claimed to 
have experienced combat and has described a non-combat 
stressor as the basis of his PTSD claim.  Such a finding is 
therefore unnecessary.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

New and Material Evidence

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Factual Background

The RO denied service connection for PTSD in an October 2001 
rating decision.  A notice of disagreement was received in 
October 2002.  A statement of the case was issued in February 
2003.  The RO closed the veteran's appeal after he failed to 
submit a substantive appeal within 60 days of issuance of the 
statement of the case.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.32 
(2007).

The evidence considered in the October 2001 rating decision 
included the veteran's  service treatment and personnel 
records, VA treatment records from March 1998 through June 
2000, and a May 2001 report from the Department of the Army, 
U.S. Armed Services Center for Research of Unit Records 
(CRUR).  

The service treatment and personnel records contain no 
findings referable to a psychiatric disability.

In October 1999, the veteran underwent a VA PTSD evaluation 
through a PTSD program.  Psychological testing was deemed 
valid, and consistent with PTSD.  The veteran reported that 
while working on the bow of a ship, he witnessed a rope 
suddenly snap and cut a soldier in half.  The veteran was 
only 25 feet away from the soldier and was splattered with 
his blood.  The results of the evaluation were found to 
support diagnoses of PTSD and major depression.  

In December 1999, the veteran submitted a completed PTSD 
questionnaire.  He elaborated that in August 1968, while the 
USS Northampton was in port in Charleston South Carolina, a 
rope broke and hit a Chief in the mid section of his body.  
The veteran witnessed the Chief's "sides gushing out."

The VA treatment records show ongoing findings of PTSD. 

In May 2001 CRUR provided a report documenting the USS 
Northampton's locations, missions, operations and significant 
activities during 1968.  A ship history beginning when the 
ship was commissioned until April 1970 when the ship was 
scheduled to be decommissioned was also provided.  In June 
1968, the ship sailed from its port in Norfolk, Virginia to 
the Caribbean, returning to port in Norfolk in late July 
1968.  The ship ranged the eastern seaboard while carrying 
out communications exercises between late July 1968 and 
January 1970.  An overhaul began in January 1970 in Norfolk 
and the ship was later decommissioned.  

CRUR noted the stressor reported by the veteran in the PTSD 
questionnaire.  CURR reported that the histories did not 
document this incident.  The histories showed that in August 
1968, the Northampton was moored in Boston, Norfolk, and New 
York.  The ships deck logs also failed to document the 
stressor reported by the veteran.  Attached records were 
negative for a sailor being killed while in port anytime in 
1968.

In its October 2001 decision, the veteran was found to not 
have engaged in combat with the enemy.  His claim was denied 
on the basis that his claimed stressor could not be verified, 
that there was no evidence of a diagnosis or treatment for a 
psychiatric disorder in service, and that there was no 
medical evidence linking the claimed PTSD to any disease or 
injury incurred in-service.  The RO concluded that in the 
absence of objective or reasonably supportive evidence of 
stressors or evidence of verifiable stressors furnished by 
the veteran, service connection for PTSD was denied.

Additional evidence has been received since the October 2001 
rating decision.

Southeastern Mental Health Center treatment records dated in 
July 1976 reflected a single treatment session.  The 
veteran's condition was "undetermined" at discharge and his 
diagnosis was moderate alcohol addiction.  February 1978 
treatment records reflected the veteran's attendance at 
marital counseling along with his wife.  He described being 
depressed "most of his life" and was diagnosed with 
depressive neurosis.  He was advised to continue therapy.  
June 1985 treatment records reveal the veteran's continued 
complaints of depression, which he attributed to financial 
difficulties and a separation from his wife. A follow-up 
appointment was scheduled.

Treatment records from Dr. M. dated between July 1992 and 
January 1995 reflected the veteran's diagnoses of chronic 
anxiety and depression.  He was prescribed a variety of 
medications during this time period, some of which he poorly 
responded to.

Southeastern Center treatment records dated in May 1998 again 
reflected the veteran's depression complaints due to 
relationship difficulties with his girlfriend.  A working 
diagnosis of depression not otherwise specified (NOS) was 
made.  He was instructed to make a follow-up appointment as 
soon as possible.

August 1998 Southeastern Center treatment records reflected 
the veteran's continued depression complaints due to 
relationship difficulties he was having with his girlfriend.  
February 2000 treatment records revealed the veteran's 
requests for counseling and prescription medications that he 
can tolerate.  He described a PTSD history based upon non-
combat trauma, as well as excessive drinking, to his 
treatment provider.  

The veteran's July 2000 Social Security records revealed a 
disability award effective November 1998 granted on the basis 
of a malignant lung neoplasm and anxiety related disorders.  
He was found to have PTSD.

In an undated statement received in November 2004, the 
veteran's sister described the veteran's flashbacks, his lack 
of trust in other people, his three divorces and his 
inability to maintain employment.  She also repeated the 
veteran's stressor consisting of witnessing another service 
member being cut by a bowline.

A June 2005 VA treatment note revealed the veteran's 
complaints of hopelessness and a history of PTSD.  He denied 
suicidal or homicidal ideations, and reported financial 
distress.

Analysis

There is no contention that the veteran participated in 
combat or that he has PTSD on the basis of a combat stressor.  
As such, the grant of service connection for PTSD, requires 
credible supporting evidence of the claimed 
stressor.38 C.F.R. § 3.304(f).  The October 2001 denial was 
premised on the absence of credible supporting evidence of 
the claimed stressor.  

The evidence received since the October 2001 denial continues 
to show diagnoses of PTSD related to an in-service stressor.  
No credible supporting evidence of the claimed stressor has 
been received, however.  While the veteran's sister has 
repeated the stressor related by the veteran, there is no 
indication that she has any independent knowledge of the 
stressor.  The Court has held that the recording of a 
stressor in clinical records does not constitute the credible 
supporting evidence needed to substantiate a claim.  Moreau 
v. Brown, 9 Vet. App. 389, 395-6 (1996).  It follows that the 
report of a stressor related by the veteran to a relative 
would not satisfy the requirement for credible supporting 
evidence.  

Because none of the evidence received since the October 2001 
denial provides credible supporting evidence of the claimed 
stressor, and the absence of such evidence was the basis for 
the prior denial, new and material evidence has not been 
received.  The claim is therefore, not reopened.






						(CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the claim 
for service connection for PTSD is not reopened.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


